45 N.Y.2d 803 (1978)
In the Matter of Abraham Thompson, Appellant,
v.
Thomas W. Wallace, as Executive Director of the New York State Board of Elections, and Norman M. Schneider, Respondents.
Court of Appeals of the State of New York.
Argued August 30, 1978.
Decided September 1, 1978.
Prescott C. Sook for appellant.
Morrell I. Berkowitz and Herbert Rubin for respondent.
Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and COOKE concur in memorandum.
*804MEMORANDUM.
The order of the Appellate Division should be affirmed, without costs.
Inasmuch as petitioner is an objector to respondent's designating petition, rather than the candidate against whose petition the objections were filed, petitioner's failure to commence this proceeding to invalidate the designating petitions within the 14-day period (Election Law, § 16-102, subd 2) is fatal (compare Matter of Bruno v Peyser, 40 N.Y.2d 827, 828, with Matter of Pell v Coveney, 37 N.Y.2d 494). Petitioner's assertion that he may avoid the 14-day statutory limitation because he is a candidate for the same office as respondent is untenable (see Matter of Pell v Coveney, supra). Since it was petitioner who objected to the designating petition, he was obligated to commence this proceeding within the statutory time period, irrespective of any determination by the Board of Elections.
Order affirmed.